                                                                                                      t/F
     Case: 1:18-cr-00759 Document #: 1 Filed: 11/07/18 Page 1 of 2 PageID #:1
                                                                              FIT.ED
                                                                                Nov a 7 2018trt
                                                                       _^ __TltO[rtAS   G BHUIEil
                            UNITED STATES DISTRICT COURT               ct ERK U.8    tilsrBtgicbunr
                            NORTHERN DISTBICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AI\,IEBICA

               v.
                                               caseNo     lgcn t?E,g
                                               Violations: Title 18, United States
                                               Code, Section 1001(aXZ)
 FEROZ AHMED AKBAR                              j|SCEPfrT.T.TEYtr


        The spECIAL     Aucusr      2or? GRAND JIIRy charses:
                                                                 {/rE|lrrtrrJLDC tltal^I{

   1. At times material to this indictnent:
        a.    Sparx   Ail   wae based in Malta and waa a bmker of airplane   parts. Spaur

Air purchased airplaae parte, includiug engine blailee, from companies in the United

States and exported thoee parte on behalf of customers located outside the United

States.

        b,    Ageate of the Depaftrnent of Homeland Seculity were investigating

potential violatione of federal o{minal law by trEROZ AHMED AKBAR, owner of

Sparx Air, in connection with the purehaee and e:4ort of airplane engine blades ftom

Company A, located in the Northem District of llinois

        c.    firc individual,   company, or organization that Spanr Air was purchasing

the airplane engine blatles for was material to the inveetigation.

   2.   On or about June 19, 2017, at Chicago, in the Northern Dietrict of lllinoie,

                                 FEBOZAHMED AXBAR,

defendant herein, did knowingly and willfully make a materially false, fictitious, and

Aaudulent statement and reprcaentation in a matter within the jurieiliction of the
    Case: 1:18-cr-00759 Document #: 1 Filed: 11/07/18 Page 2 of 2 PageID #:2




Department of Homeland Security,     flr   agency   within the executive branch of the
Government of the United States, when defendant stated to a representative of the

Department of Homeland Security that he "acquired the hlades in question for my

client [Company BJ in [the United Arab Emirates]," urrhen defendant knew that he

purchased the airplane blades for another company, which was not located        in the
United Alab Emirates.

      In violation of Title 18, United States Code, Section 1001(aXZ).

A TBUE BILL:



                                       FOEEPERSON



UNITED STATES ATTORNEY




                                           2
